DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities: In claim 1, line 1 “In a process” should read “A process”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do use the word “means,” therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for computing upgoing pressure wavefield data…”, “means for computing a total source wavefield…”, “means for attenuating low-frequency noise…”, “means for generating an image…”, “means for correcting the pressure…”, “means for computing the total source…”, “means for measuring the signal emitted from each airgun…”, “means for computing a ghost function…”, “means for computing the total source wavefield…” . In Claims 16-20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations: “means for computing upgoing pressure wavefield data…”, “means for computing a total source wavefield…”, “means for attenuating low-frequency noise…”, “means for generating an image…”, “means for correcting the pressure…”, “means for computing the total source…”, “means for measuring the signal emitted from each airgun…”, “means for computing a ghost function…”, “means for computing the total source wavefield…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed invention. There is no disclosure of any particular structure, either explicitly or inherently, computing upgoing pressure wavefield data, computing a total source wavefield, attenuating low-frequency noise in the upgoing pressure wavefield, generating an image of the subterranean formation, or data indicative thereof, correcting the pressure, measuring the signal emitted from each airgun, computing a ghost function… Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions of computing upgoing pressure wavefield data, computing a total source wavefield, attenuating low-frequency noise in the upgoing pressure wavefield, generating an image of the subterranean formation, or data indicative thereof, correcting the pressure, measuring the signal emitted from each airgun, computing a ghost function… the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 10-11, 13, 15-16, 18 and 20-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kluver (US 20170299743 A1).

Regarding claim 1, Kluver teaches a process for generating an image of a subterranean formation based on pressure data that were continuously recorded during a geophysical survey. (Paragraphs 2, 25, 35, 20)

Further regarding claim 1, Kluver teaches computing upgoing pressure wavefield data at stationary-receiver locations based on continuously recorded pressure data and vertical velocity data. (Paragraphs 35, 25) Kluver teaches “The receiver data can be a pressure, particle motion, and/or an up-/down-going wavefield after wavefield separation” Kluver further teaches “a pair of sensors including a motion sensor that detects particle motion in at least one orientation within the water, such as particle velocity or particle acceleration, and/or a hydrophone that detects variations in pressure” and furthermore particle motion is typically measured in the vertical direction in regards to a geophysical survey. 

Further regarding claim 1, Kluver teaches computing a total source wavefield based on source wavefields emitted from individual airguns of a source. (Paragraphs 35, 30, 39)

Further regarding claim 1, Kluver teaches attenuating low-frequency noise in the upgoing pressure wavefield based on the total source wavefield to obtain low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 71, 78, 76, Figs.9-13) Kluver teaches “The data is recorded at a receiver position used to deconvolve the source wavefield” and noise is removed during the iterative deconvolution process.

Further regarding claim 1, Kluver teaches generating an image of the subterranean formation, or data indicative thereof, based at least in part on the low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations, thereby reducing low frequency noise artifacts in the image. (Paragraphs 78, 74, Figs.9-13)

Regarding claim 3, Kluver teaches measuring a signal emitted from each airgun of the source when the airguns are activated. (Paragraph 33, Equation 2, “N.sub.n(ω)”)

Further regarding claim 3, Kluver teaches computing a ghost function that depends on reflectivity of a free surface of the body of water. (Paragraphs 33, 36, “r”)

Further regarding claim 3, Kluver teaches computing the total source wavefield as a function of the signals emitted from the airguns and the ghost function. (Paragraph 33, Equation 2, “S(ω, k.sub.x.sup.s, k.sub.y.sup.s)”)

Regarding claims 8, 13 and 18 the claims disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claims 8, 13 and 18, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 8, 13 and 18 are rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 5, Kluver teaches deconvolving the total source wavefield from the trace of upgoing pressure wavefield data to obtain an earth response to the total source wavefield. (Paragraph 69, Fig.8, “813”)

Further regarding claim 5, Kluver teaches extracting a coherent signal from the earth response. (Paragraphs 69-70, Fig.8, “817”)

Further regarding claim 5, Kluver teaches computing a coherent signal contribution to the upgoing pressure data based on the coherent signal. (Paragraphs 69-70, Fig.8, “819”)

Further regarding claim 5, Kluver teaches subtracting the coherent signal contribution to the upgoing pressure data from the upgoing pressure data to update the upgoing pressure data, until the coherent signal is less than a coherent-signal threshold. (Paragraphs 69-70, Fig.8, “819”)

Regarding claims 10, 15 and 20 the claims disclose substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claims 10, 15 and 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 10, 15 and 20 are rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 6, Kluver teaches a computer system for computing an image of a subterranean formation, the system comprising: one or more processors (476); one or more data-storage devices (478): and machine-readable instructions stored in the one or more data-storage devices that when executed using the one or more processors controls the system to perform operations. (Paragraphs 48, 50, Fig.4, “476, 478”)

Further regarding claim 6, Kluver teaches computing upgoing pressure wavefield data at stationary-receiver locations based on continuously recorded pressure and vertical velocity data obtained during a marine geophysical survey of the subterranean formation. (Paragraphs 35, 25) Kluver teaches “The receiver data can be a pressure, particle motion, and/or an up-/down-going wavefield after wavefield separation” Kluver further teaches “a pair of sensors including a motion sensor that detects particle motion in at least one orientation within the water, such as particle velocity or particle acceleration, and/or a hydrophone that detects variations in pressure” and furthermore particle motion is typically measured in the vertical direction in regards to a geophysical survey. 

Further regarding claim 6, Kluver teaches computing a total source wavefield based on recorded source wavefields emitted from individual airguns that were repeatedly activated during the survey. (Paragraphs 35, 30, 39)

Further regarding claim 6, Kluver teaches attenuating low-frequency noise in the upgoing pressure wavefield based on the total source wavefield to obtain low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 71, 78, 76, Figs.9-13) Kluver teaches “The data is recorded at a receiver position used to deconvolve the source wavefield” and noise is removed during the iterative deconvolution process.

Further regarding claim 6, Kluver teaches generating an image of the subterranean formation, or data indicative thereof, based at least in part on the low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 78, 74, Figs.9-13)
Regarding claim 11, Kluver teaches computing upgoing pressure wavefield data at stationary-receiver locations based on continuously recorded pressure and vertical velocity data obtained during a marine geophysical survey of the subterranean formation. (Paragraphs 35, 25) Kluver teaches “The receiver data can be a pressure, particle motion, and/or an up-/down-going wavefield after wavefield separation” Kluver further teaches “a pair of sensors including a motion sensor that detects particle motion in at least one orientation within the water, such as particle velocity or particle acceleration, and/or a hydrophone that detects variations in pressure” and furthermore particle motion is typically measured in the vertical direction in regards to a geophysical survey. 

Further regarding claim 11, Kluver teaches computing a total source wavefield based on source wavefields emitted from individual airguns that were repeatedly activated during the survey. (Paragraphs 35, 30, 39)

Further regarding claim 11, Kluver teaches attenuating low-frequency noise in the upgoing pressure wavefield based on the total source wavefield to obtain low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 71, 78, 76, Figs.9-13) Kluver teaches “The data is recorded at a receiver position used to deconvolve the source wavefield” and noise is removed during the iterative deconvolution process.

Further regarding claim 11, Kluver teaches generating an image of the subterranean formation, or data indicative thereof, based at least in part on the low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 78, 74, Figs.9-13)
Regarding claim 16, Kluver teaches means for computing upgoing pressure wavefield data at stationary-receiver locations based on continuously recorded pressure data and vertical velocity data. (Paragraphs 35, 25) Kluver teaches “The receiver data can be a pressure, particle motion, and/or an up-/down-going wavefield after wavefield separation” Kluver further teaches “a pair of sensors including a motion sensor that detects particle motion in at least one orientation within the water, such as particle velocity or particle acceleration, and/or a hydrophone that detects variations in pressure” and furthermore particle motion is typically measured in the vertical direction in regards to a geophysical survey. 

Further regarding claim 16, Kluver teaches means for computing a total source wavefield based on source wavefields emitted from airguns that were repeatedly activated during the survey. (Paragraphs 35, 30, 39)

Further regarding claim 16, Kluver teaches means for attenuating low-frequency noise in the upgoing pressure wavefield based on the total source wavefield to obtain low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 71, 78, 76, Figs.9-13) Kluver teaches “The data is recorded at a receiver position used to deconvolve the source wavefield” and noise is removed during the iterative deconvolution process.

Further regarding claim 16, Kluver teaches means for generating an image of the subterranean formation, or data indicative thereof, based at least in part on the low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 78, 74, Figs.9-13)

Regarding claim 21, Kluver teaches computing upgoing pressure wavefield data at stationary-receiver locations based on continuously recorded pressure data and vertical velocity data obtained during a marine geophysical survey of the subterranean formation. (Paragraphs 35, 25) Kluver teaches “The receiver data can be a pressure, particle motion, and/or an up-/down-going wavefield after wavefield separation” Kluver further teaches “a pair of sensors including a motion sensor that detects particle motion in at least one orientation within the water, such as particle velocity or particle acceleration, and/or a hydrophone that detects variations in pressure” and furthermore particle motion is typically measured in the vertical direction in regards to a geophysical survey. 

Further regarding claim 21, Kluver teaches computing a total source wavefield based on source wavefields emitted from individual airguns that were repeatedly activated during the survey. (Paragraphs 35, 30, 39)

Further regarding claim 21, Kluver teaches attenuating low-frequency noise in the upgoing pressure wavefield based on the total source wavefield to obtain low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 71, 78, 76, Figs.9-13) Kluver teaches “The data is recorded at a receiver position used to deconvolve the source wavefield” and noise is removed during the iterative deconvolution process.

Further regarding claim 21, Kluver teaches generating an image of the subterranean formation, or data indicative thereof, based at least in part on the low-frequency noise attenuated upgoing pressure wavefield data at stationary-receiver locations. (Paragraphs 78, 74, Figs.9-13)
Further regarding claim 21, Kluver teaches storing the image in a non-transitory computer-readable medium. (Paragraphs 48, 50, Fig.4, “478”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kluver in view of Sen (US 20020118602 A1).

Regarding claim 2, Kluver teaches the invention as claimed but does not explicitly teach correcting the pressure and vertical velocity data for corresponding pressure and particle motion sensor responses.

Sen, in the same field of endeavor teaches correcting the pressure and vertical velocity data for corresponding pressure and particle motion sensor responses. (Paragraphs 49, 47)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kluver to incorporate correcting the pressure and vertical velocity data for corresponding pressure and particle motion sensor responses as taught by Sen in order so that the delayed source function is optimal and therefore obtaining the optimum angle dependent calibration function.

Regarding claims 7, 12 and 17 the claims disclose substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claims 7, 12 and 17, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 7, 12 and 17 are rejected for the same rational over the prior art cited in claim 2.  

	
Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kluver in view of Grion (US 20130301386 A1).

Regarding claim 4, Kluver teaches the invention as claimed but does not explicitly teach for each trace of the upgoing pressure wavefield data at stationary-receiver locations, deconvolving the total source wavefield from the trace of upgoing pressure wavefield data to obtain an earth response to the total source wavefield.

Grion, in the same field of endeavor teaches for each trace of the upgoing pressure wavefield data at stationary-receiver locations, deconvolving the total source wavefield from the trace of upgoing pressure wavefield data to obtain an earth response to the total source wavefield. (Paragraphs 37, 31)

Further regarding claim 4, Kluver teaches the invention as claimed but does not explicitly teach extracting low-frequency noise from the earth response: computing a low-frequency noise contribution to the trace of upgoing pressure wavefield data based on the extracted low-frequency noise and the total source wavefield.

Grion, in the same field of endeavor teaches extracting low-frequency noise from the earth response: computing a low-frequency noise contribution to the trace of upgoing pressure wavefield data based on the extracted low-frequency noise and the total source wavefield. (Paragraphs 32, 38, 16)

Further regarding claim 4, Kluver teaches the invention as claimed but does not explicitly subtracting the low-frequency noise contribution to the trace of upgoing pressure wavefield data from the trace of upgoing pressure wavefield data to obtain a trace of low-frequency noise attenuated upgoing pressure wavefield data.

Grion, in the same field of endeavor teaches subtracting the low-frequency noise contribution to the trace of upgoing pressure wavefield data from the trace of upgoing pressure wavefield data to obtain a trace of low-frequency noise attenuated upgoing pressure wavefield data. (Paragraphs 32, 39, 16, 14)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kluver to incorporate for each trace of the upgoing pressure wavefield data at stationary-receiver locations, deconvolving the total source wavefield from the trace of upgoing pressure wavefield data to obtain an earth response to the total source wavefield, extracting low-frequency noise from the earth response: computing a low-frequency noise contribution to the trace of upgoing pressure wavefield data based on the extracted low-frequency noise and the total source wavefield and subtracting the low-frequency noise contribution to the trace of upgoing pressure wavefield data from the trace of upgoing pressure wavefield data to obtain a trace of low-frequency noise attenuated upgoing pressure wavefield data as taught by Grion in order to remove multiples and noise from marine seismic data.

Regarding claims 9, 14 and 19 the claims disclose substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claims 9, 14 and 19, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 9, 14 and 19 are rejected for the same rational over the prior art cited in claim 4.  

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645